Filed 1/6/16 In re W.R. CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


In re W.R., a Person Coming Under the
Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,                                  A144659, A145118

v.                                                                  (San Francisco County
W.R.,                                                               Super. Ct. No. JW146119)
         Defendant and Appellant.

         Appellant W.R. appeals the juvenile court’s order assigning him to out-of-home
placement and later denying his motion to modify that order. Since we find the juvenile
court did not abuse its discretion, and substantial evidence supports the finding of the
court that home placement is contrary to appellant’s rehabilitation and to public safety,
we affirm the judgments by the trial court.
                                       STATEMENT OF THE CASE
         This appeal arises from a dispositional order by the San Francisco Superior Court
at the end of a series of wardship petitions and probation violations by appellant.1 The



1
 This case presents two appeals concerning appellant minor that were consolidated.
Case No. A144659 is an appeal from an order dated January 23, 2015, in which the minor
was ordered to an out-of-home placement. Case No. 145118 is an appeal from an order
dated April 30, 2015, which was a denial of appellant’s motion under Welfare and
Institutions Code section 778, seeking modification of the January order.
minor moved between his divorced parents’ homes, hence the procedural history of the
case shifts between the superior courts of San Mateo and San Francisco counties.
       A. Original San Mateo County Petition.
       On January 15, 2013, the San Mateo County District Attorney filed an original
wardship petition under Welfare and Institutions Code section 602 charging appellant
with possession of a dirk or dagger (Pen. Code, § 21310, count 1), battery (Pen. Code,
§ 242, count 2), and resisting arrest (Pen. Code, §148, subd. (a)(1), count 3). At his
jurisdictional hearing, appellant admitted a violation of count 1, with the remaining
counts dismissed. At his disposition hearing, the court found minor a ward of the court
and removed custody from his parents but ordered him to reside with his mother under
the supervision of the Family Preservation Program.
       B. Second San Mateo County Petition.
       On July 24, 2013, the San Mateo District Attorney filed a second wardship
petition accusing appellant of vandalism (Pen. Code, § 594, subd. (b)(2)(A)). The minor
admitted the charge on August 14, 2013. Minor’s supervision under the Family
Preservation Program was extended and he was detained at the Youth Services Center for
24 consecutive days.
       C. Probation Violations in San Mateo County.
       The probation officer filed a notice of probation violation against appellant under
Welfare and Institutions Code section 777, subdivision (a) on December 19, 2013. The
petition alleged minor failed to attend the Community Care Program, was truant in school
attendance, failed to observe curfew, and tested positive for marijuana. The minor
admitted the truancy violation and the court dismissed the remaining allegations. As a
result of the violation, the court ordered 30 consecutive days of detention.
       On March 5, 2014, the juvenile probation department filed a new notice of
probation violation. The notice alleged continued truancy, failure to attend Community
Care Program, failure to follow his curfew restrictions, and positive tests for marijuana

                                             2
use. The minor admitted to truancy and the remaining contentions were dismissed. He
was ordered detained for 45 consecutive days and the court terminated the original
condition placing the minor in the Family Preservation Program. On April 17, 2014, the
court permitted the minor to reside with his father at his home, as well as with his mother
at her residence, after the probation officer agreed with the recommendation.
       The San Mateo Superior Court ordered the minor’s case transferred to San
Francisco on April 28, 2014. San Francisco County did not accept the transfer and the
case went back to San Mateo County on May 19, 2014.
       D. Third Petition Filed in San Francisco County.
       On September 5, 2014, the San Francisco District Attorney filed a third wardship
petition charging appellant with robbery (Pen. Code, § 211, count 1), assault by force
likely to cause great bodily injury (Pen. Code, § 245, subd. (a)(4), count 2), and false
personation (Pen. Code, § 148.9, subd. (a), count 3). After a contested jurisdiction
hearing, the trial court found the allegations not true and returned the case back to San
Mateo County on October 1, 2014.
       E. Fourth and Fifth Petitions Filed in San Mateo County.
       A fourth wardship petition was filed on October 3, 2014, alleging false
personation (Pen. Code, 148.9, subd. (a)), possession of vandalism tools (Pen. Code,
§ 594.2, subd. (a)) and possession of cigarettes (Pen. Code, § 308, subd. (b)). A fifth
wardship petition was filed in the same county on October 9, 2014, for possession of a
controlled substance (Health & Saf. Code, § 11377, subd. (a)) and resisting arrest (Pen.
Code, § 148, subd. (a)(1)). On October 24, 2014, the minor admitted the possession
charge in the fifth petition and the remaining allegations were dismissed.

       F. Sixth Petition is Filed in San Mateo County and the Disposition
          Transferred to San Francisco County.
       A new petition was filed on December 9, 2014. It alleged vandalism (Pen. Code,
§ 594, subd. (d)(2)). The minor admitted the charge at the initial hearing on


                                             3
December 15, 2014. The San Mateo court transferred the case to San Francisco and San
Francisco accepted the transfer. On January 23, 2015, the court continued the minor as a
ward but ordered out-of-home placement. Appellant filed a timely appeal.
       G. Denial of Motion to Modify Disposition.
       On April 20, 2015, the minor moved to modify the order imposing out-of-home
placement. He alleged changed circumstances pursuant to Welfare and Institutions Code
section 778. The court denied his motion on April 30, 2015. The minor filed a timely
appeal.
                                        DISCUSSION
       As indicated above, the history of this case reflects an ongoing pattern of failure
by appellant to comply with California penal statutes and orders carefully imposed by the
juvenile court and his probation officers. When the San Francisco Superior Court finally
ordered out-of-home placement, which is now challenged, it did so only after the minor
demonstrated home placement was obviously unsuccessful. Though appellate counsel
argues to the contrary, it is difficult for this court to see any abuse of discretion by the
juvenile court in this decision. Nor can it be said the court was abusing its discretion four
months later when it denied minor’s request to modify this sentence.
       The juvenile court has broad discretion in determining what is an appropriate
disposition for offenders. (See Welf. & Inst. Code, § 202; 2 In re Asean D. (1993)
14 Cal. App. 4th 467, 473; In re Michael D. (1987) 188 Cal. App. 3d 1392, 1395.) We will
only reverse a commitment order by the juvenile court if it is demonstrated the court
abused its discretion. (In re Robert H. (2002) 96 Cal. App. 4th 1317, 1329–1330.) It is
not an abuse of discretion for a court, especially under these facts, to select the more




2
 Unless otherwise stated all future statutory references are to the Welfare & Institutions
Code.

                                               4
restrictive placement when less restrictive choices have already been considered and
naturally found unsuccessful. (In re Eddie M. (2003) 31 Cal. 4th 480, 507.)
       It is fundamental that, as an appellate court, we will not readily substitute our
judgment for that of a trial court exercising dispositional options; rather, we indulge all
reasonable inferences in favor of the juvenile court’s determinations so long as they are
supported by substantial evidence. (In re Robert H., supra, 96 Cal.App.4th at p. 1330.)
When two or more inferences can reasonably be deduced from the facts, the reviewing
court has no authority to substitute its decision for that of the trial court. (Walker v.
Superior Court (1991) 53 Cal. 3d 257, 272; see In re Geoffrey G. (1979) 98 Cal. App. 3d
412, 421.)
       Any disposition imposed by the juvenile court obligates the court to consider not
only public safety but also to assure the minor receives the necessary care, treatment and
guidance compatible with the safety interest. (§ 202, subd. (b).) The disposition must
consider the rehabilitative purpose, which can involve restrictions consistent with
protecting the public. (In re Carl. N. (2008) 160 Cal. App. 4th 423, 433.) The 1984
amendments to the code in fact support further punishment and public protection, but
rehabilitation is an important concern for the juvenile court. (In re Teofilio A. (1989)
210 Cal. App. 3d 571, 576.)
       A review of the record since appellant’s case was assigned to San Francisco
County in December 2014 indicates that court clearly articulated its concerns regarding
the minor’s behavior. On December 23, 2014, when the court denied the minor’s release
pending disposition, the judge told appellant methamphetamine, which he was charged
with possessing, is “a very serious drug.” After appellant challenged the court further on
release, the court advised him, “[Y]ou have too much criminal conduct, too much stuff
happening with you. . . . [Y]ou’ve been given chance after chance and you keep getting
arrested. . . . I don’t know much about your dad and I want to take a look at this



                                               5
probation report before I figure out what the disposition should be and where you should
be released.”
       The disposition hearing was held on January 2, 2015. The probation department
recommended Log Cabin Ranch due to “the abysmal success on probation time after
time, after time, after time . . . . [¶] [The minor] has violated the terms of every
probation he’s been given.” (Italics added.) The court noted the minor had been
regularly violating curfew and proof of truancy was established in the record. The judge
then advised appellant, “Let me tell you something: It’s time. You’re 15. It’s time to
stop your nonsense.” The district attorney concurred with the Log Cabin Ranch
recommendation by the probation department. When appellant asked to speak with his
family, the court again stated: “You need to understand . . . . I mean business this time.
[¶] You need to understand that. It’s time.”
       The hearing on disposition was continued to January 23, 2015, for the court to
receive a psychological evaluation in the matter. Appellant asked for another chance so
he could go to school and engage in athletics. The court had an evaluation submitted by a
social worker retained by the minor. The prosecutor and probation maintained their
recommendation for Log Cabin Ranch.
       The court then observed: “[D]ad has had certain very serious issues in my
opinion. Dad has been intimidating to mom. Dad is convicted of a domestic violence
offense towards mom. Dad . . . was escorted out of the Youth Services Center. Dad had
some choice language when he was escorted out that I don’t need to repeat. Dad has
anger issues, and dad has been disrespectful to this young man’s mother. [¶] And
according to . . . Probation, this young man has himself been very disrespectful to his
mother. And I don’t think it’s going to be very helpful to have him go live with his father
again because he has lived with his father.” The court noted that “without a lot more
structure” the minor will be back on the street engaging in “incendiary crimes.” In
ordering out-of-home placement, the court did permit the probation department to

                                               6
consider a return home by the minor on a trial basis after completion of a program at an
assigned facility. The court also directed individual counseling and family counseling at
the location the minor was placed.
       In summary, the record contains substantial evidence the court ordered out-of-
home placement for the minor based on dual concerns for public safety and the minor’s
rehabilitation. There was nothing random about the disposition; it was reflective of an
appropriate choice after due consideration of less restrictive options without even
marginal success.
       We further find the juvenile court did not abuse its discretion when it denied
appellant’s motion to modify placement. Under section 778, the minor may seek
modification of an order upon “grounds of change of circumstance or new evidence.”
(§ 778, subd. (a)(1).) Any change by the court rests in the sound discretion of that
tribunal, and absent clear showing that discretion was abused, the appellate court is not
free to change that order. (In re Corey (1964) 230 Cal. App. 2d 813, 831–832.)
       In this case, appellant was placed at Courage to Change group home. However, he
refused to go when the representative arrived at Youth Guidance Center to pick him up
on April 7, 2015. Other group homes rejected the minor. On April 20, 2015, minor’s
counsel filed his modification motion claiming the delay was excessive and an uncle for
the appellant was prepared to offer him bed space in his home.
       The prosecutor opposed any change in placement. She contended the uncle could
not provide the structured environment available in a group home or Log Cabin Ranch.
She also noted any personality change by appellant during this period was attributed to
his consistent taking of medication and the structure of detention. When the minor was
living with a parent, he violated curfew and engaged in inappropriate behavior. The court
denied the motion for modification.
       The court appropriately denied the modification. The record indicates appellant
desired to defeat any placement in a group home during this three-month period. When

                                             7
interviewed by Thunder Road, the minor denied regular drug use or gang association,
even though he had associated with Norteños, admitted to several persons during his
contacts with probation he used marijuana weekly, and had a possession of
methamphetamine charge sustained. Because of his deception, Thunder Road rejected
him. When interviewed by Aaron’s Boys Home, appellant demonstrated “a poor attitude
regarding placement.” He was denied because of his attitude. Finally, he refused to
leave with the representative of Courage to Change when that person came to Juvenile
Hall.
        Appellant was not placed during the time after disposition because he
demonstrated he was unwilling to commit to the prerequisites for placement in
appropriate programs. It continued to be the court’s impression, based on this record, the
minor needed “more structure than he can get in the community right now.” It is also
apparent that while in the structure of Juvenile Hall during this same period, appellant
was improving, according to his teachers. The court believed placement with an uncle
would stifle that improvement.
        We conclude the court properly denied the modification motion.
                                      CONCLUSION
        In summary, we find no abuse of discretion by the trial court in the original
sentence of out-of-home placement and in the court’s subsequent decision to deny any
modification. After all the opportunities presented to appellant, his ultimate sentence
reviewed here is appropriate.
                                      DISPOSITION
        The judgment is affirmed.




                                              8
                                _________________________
                                DONDERO, J.


We concur:


_________________________
MARGULIES, Acting P.J.


_________________________
BANKE, J.




A143659/A145118


                            9